 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union 469 of the United Association of Journey-men and Apprenticesof thePlumbing and PipeFittingIndustry of the United Statesand Canada(Various Employers in the ConstructionIndustry)and CarlosW. Green and Plumbing and AirConditioning Contractors of Arizona, Party to theContractLocal Union469 andLocal Union 741 of the UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry ofthe UnitedStates and Canada(MackeyPlumbingCo.) andClarenceW.Schmoll,Jr. and Plumbing and AirConditioning Contractors of Arizona,Party to theContractMackey Plumbing Co.andClarence W.Schmoll, Jr.and Plumbing and Air Conditioning Contractors ofArizona;and Local Union 469 and Local Union 741of the United Association of Journeymen andApprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada,Partiesto the ContractLocal Union 469 and Local Union 741 of the UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipe FittingIndustry of the UnitedStatesand Canada(MackeyPlumbingCo.) andRoman M.Vasquezand Plumbingand Air Condi-tioningContractorsofArizona,Party to theContractMackey Plumbing Co. and Roman M. Vasquez andPlumbing and Air Conditioning Contractors ofArizona; and Local Union 469 and Local Union 741of the United Association of Journeymen andApprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada,Partiesto the ContractPlumbing and Air Conditioning Contractors of Arizonaand Clarence W. Schmoll, Jr. and Local Union 469and local Union 741 of the United Association ofJourneymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States andCanada,Parties to the Contract.Cases 28-CB-988,28-CB-991, 28-CA-3703, 28-CB-1005, 28-CA-3739, and 28-CA-3772February 18, 1977DECISION AND ORDEROn June7, 1976,Administrative Law Judge RussellL.Stevens issued the attached Decision in thisproceeding. Thereafter, Respondents filed exceptionsand supporting briefs and General Counsel also filedexceptions to the Administrative Law Judge's Deci-sion.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs' and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The complaintalleges,inter alia,that RespondentLocals 469 and 741 of the United Association ofJourneymen and Apprentices of the Plumbing andPipe Fitting Industry (hereinafter referred to collec-tively as Respondent Union or Union) and Respon-dentsMackey Plumbing Company (herein calledMackey) and Plumbing and Air Conditioning Con-tractors of Arizona (herein called the Association)unlawfully maintained and enforced the contractualhiring hall provisions set forth below, which giveprioritywith respect to job referrals, layoffs, andsupervisory positions to persons who had workeddesignated periods oftimefor contractors subject tothe Union's collective-bargaining agreement with theAssociation. The Administrative Law Judge foundthat,by enforcing and giving effect to such aprovision,RespondentUnion and RespondentsMackey and the Association had violated Section8(b)(1)(A) and (2) and 8(a)(3) and (1) of the Act,respectively.For the reasons discussed below, wedisagreewith that finding.2The facts are not materially in dispute and may besummarizedas follows:Mackey is a member ofPlumbing and Air Conditioning Contractors ofArizona, an association of employers engaged in theplumbing industry which exists for the purpose,interalia,of negotiating collective-bargaining agreementswith the Respondent Union. The Association and theRespondentUnion have, since 1951, negotiatedsuccessivecollective-bargaining agreements knownas the Arizona Pipe Trades Agreement, the mostrecent of which is effective from June 14, 1975,through June 30, 1978. This contract, like its prede-cessors,covers employees of the Association's em-IOn November 11, 1976, General Counsel moved to reopen the record inthis case for the purpose of consolidating it with a newone, Case 28-CB-1064Respondent Union and RespondentAssociationsubmitted briefs inopposition to the motion Inasmuch as the issues raised in the new caseappear to be identical to those presented here, and in lightof our decisionherein, we shall deny the motion.2The complaintalso alleges some independent8(b)(1)(A) violationsagainst the RespondentUnion.We will affirm the Administrative LawJudge's dismissal of these independent 8(bXl)(A) allegations,pro forma,inthe absence of exceptions thereto.228 NLRB No. 36 LOCAL UNION469, PLUMBERS,ET AL.299ployermembers, including Mackey,as well as em-ployees of nonmember signatory contractors. Thelatter are plumbing contractors who, although notmembers of the Association, have agreed to be boundby the Arizona Pipe Trades Agreement by executinga short-form agreement. This short-form agreementbinds such nonmembers in the same manner, and tothe same extent,as itdoes the Association members.Article II of the most recent contract between theUnion and the Association provides for the establish-ment and maintenance of an exclusive hiring systemunder the following provisions:Each dispatching office will maintain appropri-ate registration of workers based upon the lengthof time worked in the state for signatory contrac-tors at particular skills, it being the intent of theparties that priority in job opportunities to theextent allowed by law is herein established so as toassure the employers a reliable source of employ-ees experienced at the work standards in this areaand so as to assure employees that as they growolder their long service in this area will not gounrewarded.Accordingly,when a contractorrequisitions journeymen referrals will be made inthe following order of preference:(a) "A" List.Workers being dispatched fromwithin the jurisdiction of Local 469, [or 741 as thecasemay be], who are qualified for the job, whoare available for work, who are then duly regis-tered as out-of-work at the dispatching office, andwho have worked in such journeyman classifica-tions for signatory contractors of U.S. NationalContractors in the State of Arizona for enoughhours to be entitled to atleast10 years of servicefor purposes of benefit accrual (pension credits) inthe Arizona Pipe Trades Pension Trust Fund, withat least 7 of the 10 years having been worked inthe area and craft jurisdiction of [the appropriatelocal].Paragraphs following the above provide for "B" and"C" lists in the same form, except that the yearsrequired for eligibility are 5 and 3, respectively. The"D" list of each local is the "A" list of the other local.The "E" list is comprised of all other journeymen.Article II also provides:LAY-OFFS.All employees referred off the "E"lists shall be laid off before persons referred off the"A", "B", "C" or "D" lists are laid off, except incase of discharge "A", "B", "C" or "D" employeesfor good cause. All employees referred off the "D"list shall be laid off before persons referred off the3When an employeeis given"timeoff," heremains inthe Company'semploybut is takenoff the payroll."A", "B" or "C" lists, except in case of dischargeof "A", "B" or "C" employees for good cause. Allemployees referred off the "C" list shall be laid offbefore persons referred off the "A" or "B" listsexcept in case of discharge of "A" or "B"employees for good cause.Article XIV of said agreement states in part:SUPERVISION:All foremen, general foremen,area superintendents and superintendents shall bedispatched from the "A" list and shall haveworked at least one year within the last three yearswithin the jurisdiction of Local Union No. 469 orLocal Union No. 741.Employees Clarence W. Schmoll, Jr., and RomanM. Vasquez, both Charging Parties herein, had beeninMackey's employ since 1971. They had beenreferred toMackey by the Union in 1971 and,inasmuch as they had accumulated only 3 years ofprior service with Mackey, they were entitled only to"C" card status.On September 25, 1975, Mackey SuperintendentKenneth Johnson was informed by RespondentUnion's business representative, Henry Olea, that acard check revealed that Schmoll was only a "C"cardman and therefore could no longer be Mackey'sforeman since, under article XIV of the contract,foremen had to be selected from the "A" list.Although Mackey at first refused to demote Schmoll,it subsequently acceded to the Union's demands and,on October 6, 1975, replaced Schmoll with an "A"cardman referred by the Union. On October 17, 1975,Olea again contacted Johnson and asked him why"A" cardmen had been given "time off" while "C"cardmen were still on the payroll.3 Olea informedMackey that it (Mackey) was obligated under theArizona Pipe Trades Agreement to lay off "C" cardemployees Schmoll and Vasquez before laying offany "A" cardmen.4 Mackey then placed Schmoll andVasquez on "time off" status over objections by theUnion that they should be laid off. Subsequently,Mackey petitioned the Joint Labor ManagementCommittee, composed of two representatives of thelocal union and two representatives of the contrac-tors, for a determination of the dispute. On October31, 1975, the committee informed Mackey that underthe agreement "C" cardmen must be laid off before"A" cardmen. Schmoll and Vasquez were laid off,i.e., terminated, on October 31, 1975.In finding that Respondents' hiring hall provisionsviolated Section 8(b)(1)(A) and (2) and 8(a)(3) and (1)of the Act, the Administrative Law Judge relied,inter4The term "layoff" asused herein is synonymous with "termination " 300DECISIONSOF NATIONALLABOR RELATIONS BOARDalia,onNassau-SuffolkChapter of the NationalElectricalContractors' Association, Inc. and AlcapElectricalCorporation,215NLRB 894 (1974), inwhich the Board founda similarcontract provisionunlawful on its face. The Administrative Law JudgerejectedRespondents'argumentthat the priorityprovisions in the hiring hall agreement are lawfulunder Section 8(f)(4) of the Act. He reasoned thatSection 8(fX4) permits priority in referrals based onseniority or prior service with "the employer." Heconcluded, however, that the term "employer" in-cluded only the employer-members of the Associa-tion whose employees the Union represented in anappropriate unit and did not include "signatory"employers. The Administrative Law Judge thereforeconcluded that preference based on past service withemployers who merely signed short-form agreementsbinding them to the Arizona Pipe Trades Agreementbut who werenot membersof the multiemployer unitis not protected by Section 8(0(4).After the Administrative Law Judge issued hisdecision, the Board had occasion to reconsider itsdecision inNassau-Suffolk.In itsrecent decisions inInterstateElectricCompany,227 NLRB No. 291(1977), andHoward Electric Company,227 NLRBNo. 278 (1977), the Board was faced with a similarissue.The General Counsel inInterstatehad arguedthat the term "employer" is a termof art limited tothe particular employer or multiemployer associationwhose employees the unionrepresentsin an appropri-ate bargaining unit. The Board rejected this argu-ment,stating that "in light of the special allowanceswhich Section8(f)makesfor employers and labororganizations in the building and construction indus-try, a limited reading of the term employer in Section8(f)(4)would be unwarranted." Instead, the Boardinterpreted the word "employer" as includinganyemployerwho, although not a member of themultiemployer associationwhose employees theunion representsin an appropriate unit and withwhich the union negotiated the collective-bargainingagreement, has agreed to be bound by such agree-ment. The Board therefore concluded that the referralsystem in question which gave applicants for referralpreference based on their length of service with asignatory employer is valid, and, insofar asNassau-Suffolkheld otherwise, it was expressly overruled.We find the rationale ofInterstateandHowardElectricto be equally applicable here. As in the lattercases,the signatory plumbing contractors hereinexecuted short-form agreements binding them to allthe terms of the Arizona Pipe Trades Agreement tothe same extent as if they were members of theAssociation.As such these signatory contractors,along with the employer-membersof the Association,comprise "the employer" within the meaning ofSection 8(f)(4) of the Act. And, since Section 8(f)(4)of the Act specifically permits qualified employersand unions in the construction industry to enter intoexclusive hiring hall contracts which give preferencein referrals to applicants based on their length ofservicewith "the employer," we find that Respon-dents did not violate Section 8(b)(1)(A) and (2) and8(a)(1)and(3)of the Act by maintaining andenforcing the disputed hiring hall provision in theircontract. Accordingly, and for the reasons more fullyset forth inInterstate, supra,we shall dismiss thecomplaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard orders that the complaint herein be,and it herebyis, dismissed in itsentirety.MEMBER JENKINS,dissenting:For the reasons expressed in mydissents inInterstateElectricCompany,227 NLRB No. 291(1977), andHoward Electric Company,227 NLRBNo. 278 (1977), I would affirm the AdministrativeLaw Judge'sDecisionfinding the violations ofSections8(b)(1)(A) and (2) and 8(a)(1) and (3) of theAct bymaintainingand enforcinga contractualhiring hall which gave preference with respect toreferrals, layoffs, and supervisory positions to personswho had previously worked for contractors who hadsigned agreementswith the Union. The Administra-tive Law Judge correctly applied the existing prece-dents, the proper principles, and reached the correctresult.DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: Thismatter washeard at Phoenix, Arizona, on April 1 and 2,1976.1 The charge in Case 28-CB-988 was filed on October10 by Carlos W. Green (Green). The original charge in Case28-CB-991 wasfiled on October 22 and the firstamendedcharge wasfiled on November 7 by Clarence W. Schmoll,Jr. (Schmoll). The charge in Case 28-CA-3703 was filed onNovember 7 by Schmoll. The charge in Case 28-CB-1005was filed on December 12 by Roman M. Vasquez (Vas-quez).The charge in Case 28-CA-3739 was filed onDecember23 by Vasquez. The charge in Case 28-CA-3772was filed on January 27, 1976, by Schmoll. On January 29,1976, the Acting Regional Director of Region 28, NationalLaborRelations Board(Board), issued an order consolidat-ing allof the aforesaidcases, and issueda consolidatedcomplaint allegingthat Local Union 469 and Local Union741 of the United Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada, hereinafter separately referredIAll dates hereinafter are within 1975, unless stated to be otherwise. LOCAL UNION 469,to as Local 469 and Local 741, and collectively referred toasRespondent or Union,violated Section 8(b)(2) and(I)(A) of the National Labor Relations Act, as amended,(Act); thatMackey Plumbing Company,Inc., hereinafterreferred to as Mackey,violated Section 8(a)(3) and (1) ofthe Act;and that Plumbing and Air Conditioning Contrac-torsof Arizona, hereinafter referred to as Association,violated Section 8(a)(3) and(1) of the Act.All parties were given full opportunity to participate, tointroduce relevant evidence,to examine and cross-examinewitnesses,to argue orally,and to file briefs.Briefs, whichhave been carefully considered, were filed on behalf ofGeneral Counsel,Local 469 and Local 741, Mackey andAssociation.Upon the entire record of the case,and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent Mackey is now, and at all times materialherein has been,a corporation duly organized under andexisting by virtue of the laws of the State of Arizona. At alltimes material herein Mackey has maintained its principaloffice and place of business in Phoenix,Arizona,and hasbeen engaged in business as a plumbing and air-condition-ing contractor in the building construction industry. Duringthe past calendar year,which period is representative of itsannual operations generally,Mackey,in the course andconduct of its business operations,purchased and caused tobe transported and delivered to its Phoenix,Arizona, placeof business goods and materials valued in excess of $50,000,which said goods and materials were transported anddelivered to said place of business,and received from otherenterprises located in the State of Arizona,each of whichother enterprises had received said goods and materials ininterstate commerce directly from States of the UnitedStates other than the State of Arizona.At all times material herein Respondent Association hasbeen an association of employers,including but not limitedto Respondent Mackey.Association exists for the purpose,inter alia,of engaging in collective bargaining on behalf ofemployer-members of Association with Local 469 andLocal 741, negotiating collective-bargaining agreements,and resolving grievances arising in connection with collec-tive-bargaining agreements among employees of its em-ployer-members.Employer-members of Association are,and at all times material herein have been,engaged inbusiness as plumbing and air-conditioning contractors.During the past calendar year,which period is representa-tive of their annual operations generally,employer-mem-bers of Respondent Association,during the course andconduct of their business operations,purchased goods andmaterials valued in excess of $50,000, and caused same tobe transported in interstate commerce and delivered totheir places of business in the State of Arizona directly fromStates of the United States other than the State of Arizona.PLUMBERS,ET AL.301I find that Mackey and Association are, and at all timesmaterial herein have been, employers engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDLocal469 and Local741 of the UnitedAssociation ofJourneymen and Apprenticesof thePlumbing and PipeFittingIndustry ofthe United States and Canada are, andat all times material herein have been,labor organizationswithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESBackgroundAssociation is comprised of three groups:the State ofArizona Association,itsPhoenix chapter,and its Tucsonchapter.Members of the Phoenix and Tucson chaptersautomatically are members of the state association. Local469 has union jurisdictionover the northern half ofArizona;Local 741has union jurisdiction over the southernhalf of Arizona.The primaryfunction of Association is to engage incollective bargaining with the plumbing unions in Arizona,on behalf of Association members.The agreement resultingfrom the bargaining is called the Arizona Pipe TradesAgreement.All members of Association are bound by theagreement,executed by appropriate officialsof Associa-tion.Nonmember plumbing contractors, (sometimes calledlocal independents),may agree tobe bound bythe ArizonaPipeTrades Agreement by executing a "short form"agreement to be bound,in which event such nonmembersbecome bound to the contract in the same manner asAssociation members.A separate organization exists, calledNational Construc-tors Association(NCA). NCAnegotiates bargaining agree-ments with the International Union at the national level, onbehalf of its members who do work on a national scale. Thisagreement is called the National Construction Agreement.The International Union negotiates other agreements on anational level:the National Pneumatic Control SystemsAgreement between the International Union and thePneumaticControlSystemsCouncil;and agreementsbetween the International Union and independent nationalcontractors,the terms of which are identical with those oftheNational Construction Agreement.Independent na-tional contractors may agree to operate under the NationalConstruction Agreement without becoming members ofNCA. Allthe aforesaid national agreements are negotiatedindependently of, and cover periods different from,Arizo-na local agreements negotiatedby Association. The Na-tionalConstruction Agreementand thePneumatic Con-trolsAgreement contain provisions substantially differentfrom the Arizona Pipe Trades Agreement,but the NationalConstruction Agreement provides,among other things, thatits signatories are boundby the referralpractices in thelocal areas not inconsistent with the terms of the NationalConstruction Agreement. 302DECISIONSOF NATIONAL LABOR RELATIONS BOARDCounsel stipulated that, during the month of January1976, there were active employers in Arizona who contrib-uted to union pension funds, in the following numbers: 2Association members53Independent signatories89NCA members5NCA independentsignatories10National pneumaticsignatories3The bargaining history between Association and theUnion is of longstanding- since 1951. The currentagreement3is effective from June 14, 1975, through June30, 1978.The current Arizona Pipe Trades Agreement includesextensive provisions relating to establishment of an exclu-sive hiringhall, and maintenancethereof. Article II thereofstates, among other things:Article II, Paragraph C, subparagraph 4Each dispatching office will maintain appropriateregistration of workers based upon the length of timeworkedin thestate for signatory contractors at particu-lar skills,it being the intent of the parties that priority injob opportunities to the extent allowed by law is hereinestablishedso as to assurethe employers a reliablesource of employees experienced at the work standardsin this area and so as to assure employees that as theygrow older their long service in this area will not gounrewarded. Accordingly, when a contractor requisi-tions journeymen referrals will be made in the followingorder of preference:(a) "A" List. Workers being dispatched from withinthe jurisdiction of Local 469, who are qualified for thejob,who are available for work, who are then dulyregistered as out-of-work at the dispatching office, andwho have worked in such journeyman classifications forsignatory contractors of U.A. National Contractors inthe State of Arizona for enough hours to be entitled toat least 10 years of service for purposes of benefitaccrual (pension credits) in the Arizona Pipe TradesPension Trust Fund, with at least 7 of the 10 yearshaving been worked in the area and craft jurisdiction ofLocal 469."A" List. Workers being dispatched from within thejurisdiction of Local 741, who are qualified for the job,who are available for work, who are then duly registeredas out-of-work at the dispatching office, and who haveworked in such journeyman classifications for signatorycontractors or U.A. National Contractors in the State ofArizona for enough hours to be entitled to at least 10years of service for purposes of benefit accrual (pensioncredits) in the Arizona Pipe Trades Pension Trust Fund,with at least 7 of the 10 years having been worked in theareaand craft jurisdiction of Local 741.2This isnot a complete compilation of all plumbing employers inArizona. Some employers do not contribute to the fund.Counsel furtherstipulatedthat, from June 14, 1975, to March 16, 1976,therewere 666 referralsinArizona to Association members, 409 tononmembersignatories, and 1214 to U.A. National Contractors.Paragraphsfollowing the above provide for a B and C listsin the same form, except that the years required foreligibility are 5 and 3, respectively. The D list of each localis the A list of the other local. The E list is comprised of allother journeymen.Article II also provides:LAY-OFFS.All employees referred off the "E" listsshall be laid off before persons referred off the "A","B", "C" or "D" lists are laid off, exceptin case ofdischarge of "A", `B", "C" or "D" employees for goodcause.All employees referred off the "D" list shall belaid off beforepersonsreferred off the "A", "B" or .1c,lists,except in caseof discharge of "A", `B" or "C"employees for goodcause.All employees referred offthe "C" list shall be laid off before persons referred offthe "A"or "B" listsexcept in case of discharge of "A"or "B" employees for good cause.Article XIV of saidagreementstates in part:SUPERVISION:All foremen,generalforemen, areasuperintendentsand superintendents shall be dis-patched from the "A" List and shall have worked atleastone year within the last three years within thejurisdiction of Local Union No. 469 or Local UnionNo. 741.Schmoll and Vasquez were employed by Mackey asjourneyman plumbers on October 20, 1975. Schmoll hasbeena plumber since about 1950 and continuously workedforMackeysinceAugust 2, 1971. Vasquezhas been aplumber since 1957, and worked for Mackey since 1971.On September 25, 1975, Mackey's superintendent, Ken-neth Johnson (Johnson), was informed by Henry Olea(Olea),Local 469'sbusinessrepresentative, that a cardcheck revealed Schmoll was a "C-Card" worker and nolonger could be a generalforeman under the collective-bargaining agreement.Mackey resisted the Union's de-mand to replace Schmoll with an "A-Card" man, butultimately acceded to Local 469's demands.Schmoll wasreplacedas generalforeman with an "A-Card" man onOctober 6.4 The general contractor was concerned aboutthis change, and Mackey was concerned that the removal ofSchmoll possibly would constitute a breach of contract withthe generalcontractor.On October 17 Johnson received a call from Olea whoasked why "A-Card" men had been told to take time offwhen"C-Card"men stillwere on the payroll. Olea statedthat, if "C-Card" men were not laid off rather than "A-Card" men, the Union would send the same number oftime-off "A-Card" men to the jobsite each day to report towork and wouldrequireMackey to pay each man 2 hours'reporting pay until the "C-Card" men were laid off.On October 20 an "A-Card" man, Mr.Register, reportedfor work at Mackey's jobsite and Mackey was required topay Register for his showuptime.On the same day, OleademandedthatMackey lay off Schmoll and Vasquez'because they were on the C list and Mackey was obligated3G.C. Exhs. 2 and 2(l).4The record shows, and it is found,that Schmoll was competent and thatMackey did not want to demote him; the onlyreason Schmoll was demotedwas Local 469's demand. LOCAL UNION469, PLUMBERS, ET AL.under the Arizona Pipe Trades Agreement to lay off all Cmen prior tothe layoffor terminationof any men on the A,list.On October 21 Vasquez and Schmoll were placed on"time off" status. The Union objected to that status, anddemanded that the two men be laid off.Mackey petitioned the Joint Labor-Management Com-mittee under the Arizona Pipe Trades Agreement for relief,and on October 28 the committee decided that "C-Card"men mustbe laid off before "A-Card" men. The committeedecisionwas received by Mackey on October 31, andVasquez andSchmoll were terminatedthat day. Schmollcontinued to receivegeneralforeman's pay from October 6,1975, until October 20, 1975.5Mackey thereafter reinstatedthe two employees pending Board determination of thismatter. Schmoll returned to work on January 26, 1976, andVasquez returned on February 9, 1976.IssuesThe basicissue iswhether provisions relating to operationof an exclusive hiring hall under the Arizona Pipe TradesAgreement are unlawful.A secondissueiswhether certain statements alleged inthe complaint were madeas allegedand, if so, whether theyconstituted violations of Section 8(b)(1)(A) of the Act.A.The Arizona Pipe Trades AgreementThe Arizona Pipe Trades Agreement explicitly establish-es a preferential,as well as exclusive, hiring hall system. Itprovides,inter alia:"it being the intent of the parties thatpriority in job opportunities . . ." shall be given "basedupon the length of time worked in the state for signatorycontractors at particular skills ...."8It has been long established that some preference may bepermissible in exclusive hiring hall arrangements,but it isequally well established that preference given in order todiscriminate against employees solely for union purposes isa violation of the Act.The fact that the hiring hall provisions of the agreementare applied to the detriment of, and discriminatorilyagainst,employees is shown by the actions taken againstSchmoll and Vasquez, summarized above. Both employees.have enough years of work experience to qualify them forthe A category ofthe agreement,but only enough of thoseyears were worked in the language of the Arizona PipeTrades Agreement, for "signatory contractors or U.A.National Contractors in the State of Arizona" to qualifySchmoll and Vasquez for the C category of the agreement.The Agreement specifically relates years of service to thePension Trust Fund described in the Agreement, hencethere is no question but what employment preference isbased upon, and is a type of reward for, work performed onthe payrolls of contributors to the fund. In the language ofthe Board inIATSE,7at 1189:5 Johnsoncrediblytestified that Schmoll was paid as a foreman "in allfairness,"and to reduce Mackey's exposure in the eventthe Union's positionwas unlawful6 Art.II, par.C, subpar. 4.303[Respondent Union's] actions penalize employees forhaving exercised their statutory right to refrain frombargaining collectively through Respondent in the past,while rewarding those employees who have chosen towork in units represented by Respondent.Language of a contract similar to the one involved hereinwas considered by the Administrative Law Judge and theBoard inNassau-Suffolk.8That contract language wasdescribed (at 901)as follows:The agreement provides for a series of priorities orpreferences in referral based on various criteria. Toqualify for Group I (R-1), the highest category forreferral purposes,an applicant for employment musthave been employed for "at least one year in the lastfour years under a collective bargaining agreementbetween the parties of this Referral Procedure." Anoth-er criteria for classification in Group I is that theapplicant must "have passed a journeyman's examina-tion givenby Local #25of the I.B.E.W. [the Union],"and to be eligible to take that examination, theapplicant also must have had "one year[of work] in thelast four years under a Collective Bargaining Agree-ment between the parties to this Agreement."In holding that language discriminatory and in violationof the Act, the Administrative Law Judge stated, withconcurrence of the Board(at 903):The collective-bargaining agreement between NECAand the Union,and between the Union and nonmem-bers of NECAwho have agreed to be bound thereby,undisputedly grants preference in employment opportu-nities to applicants who have worked as electricians foremployers who had collective-bargaining agreementswith the Union,and it diminishes the employmentopportunities and discriminates against applicants withequal or even greater competence and experiencemerely because the latter have not worked for anemployer who was under contract with the Union. Thesaid agreement also denies eligibility for referral for oneyear to any registrant who works for an employer in thegeographical area who does not pay the wage rates andfringe benefits contained in the agreement.Such dis-crimination has a natural tendency to encouragemembership in the Union.42 The Respondent's collec-tive-bargaining agreement also "penalize[s ] employeesfor having exercised their statutory right to refrain frombargaining collectively through Respondent[Union] inthe past, while rewarding those who have chosen towork in units represented by Respondent [Union]." 4342Radio Officers' Union v. N LR.B.,347 U.S. 17,44-45.Internation-alUnion of Operating Engineers, Local 18, AFL-CIO (William F.Murphy),204 NLRB 68143InternationalPhotographers of the Motion Picture Industries, Local659, etc,197 NLRB 1187.T InternationalPhotographers of the Motion Picture Industries, Local 659,IATSE, (MPO-TV of California, Inc., Y-A Productions, Inc),197 NLRB1187 (1972),cert. demed 414 U S 1157 (1974)8Nassau-Suffolk Chapter of the National Electrical Contractors' Associa-tion,Inc and Alcap Electrical Corporation,215 NLRB 894 (1974). 304DECISIONSOF NATIONALLABOR RELATIONS BOARDAn Administrative Law Judge and the Board againconsidered similar language afterNassau-Suffolk.InColor-ite,Inc.,9a violation of the Act was found and it was stated(at 610),inter alia:Thus it is clear that the preference in employment is notbased on length of service with a particular employer orwithin a multiemployer bargaining unit, but rather onconsiderations of prior union representation.Respondent advances three arguments against the au-thority ofNassau-SuffolkandColorize.A. It is argued that said two cases "do not accuratelyreflect the law," andMountain Pacific10 is cited as authorityfor the argument.Mountain Pacificprimarily involved thequestion of possible inherent, orper se,abuse in exclusivehiring hall arrangements. The policy enunciated inMoun-tain Pacificwas ended by the Supreme CourtinLocal 357,International Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America (Los Angeles-SeattleMotor Express) v. N.LR.B.,365 U.S. 667 (1961), wherein itwas held, among other things, "the only encouragement ordiscouragement of union membership banned by the Act isthatwhich is `accomplished by discrimination: " Theinstant case does not involve a hiring hall, as such, in themanner ofMountain Pacificandrather, it involves using a hiring hall in a discriminatorymanner. Such a use falls squarely within the above-quotedstatement by the Supreme Court inTeamsters Local 357.This argument is without merit.B.It isargued thatNassau-Suffolk and Colorizearedistinguishable from the instant case.The distinctions covered by this argument refer toperipheral, rather than to controlling facts.Nassau-Suffolk,Colorite,and the instant case can be analyzed to show anynumber of background distinctions, but they are distinc-tions that result in no difference so far as the law isconcerned. In all three cases there are involved contractshaving exclusive hiring hall provisions, and work referralsbased on preferences given solely for union aggrandize-ment. The fact that union membership as such is not thereason for preferences in this case is of no legal conse-quence.The preferences involved herein have as theirultimate goal the encouragement of union membershipthrough discriminatory practices, and such preferences areviolative of the Act, as described inNassau-SuffolkandColorite.This argument is without merit.C.It is argued that all employers utilizing the hiring hallin the instant case are within the same bargaining unit, andthat, therefore, the requirements for permissible preferencesdescribed in Section 8(f) of the Act are met.Section 8(f)(4), which is the basis for this argument, wasenacted to provide labor stability in the building andconstruction industry, which has labor requirements pecu-liar to that industry, particularly requirements relative tosporadic and relatively short-term employment. However,B Local Union No 77 of International Brotherhood of Painters and AlliedTrades, AFL-CIO,222 NLRB 607 (1976)10MountainPacific Chapter of the Associated General Contractors, Inc, etal,119 NLRB883 (1958),enforcementdenied 270 F.2d 425 (C A. 9, 1959).11S. Rept. 187, 86th Cong.,1st Sess. 28 (1959).12IA TSE, supra13Morgan Linen Service, Inc.,131 NLRB 420 (196 1);Raymond0 Lewis,et al,148 N LRB 249 (1964).the preferences permissible under Section 8(f)(4) are notintended to interfere with the proscriptions of the Actrelating to preferences given solely to further unioninterests at the expense of employees. Section 8(f)(4) is not arelaxation of guiding legal principles; it is intended solely toexpress congressional intent so far as one industry isconcerned. Thus, as argued by the General Counsel, thatintent is to permit preferences in referral from exclusivehiring halls, based upon objective criteria.11 As shown byNassau-SuffolkandColorite,and as shown by the instantcase, preferences given solely for past employment underunion representation are based upon subjective, rather thanobjective, criteria.Those criteria clearly are outside theprinciples of the Act in general, and Section 8(f)(4) inparticular.12Respondent seeks to avail itself of the language of Section8(f)(4)by contending that all employers who use hiringhalls at Phoenix and Tucson, operated by Locals 469 and741, comprise a single unit.Respondent argues that multiemployer bargaining isconsensual in nature, which of course is true. However, italso is true, and long has been established in law, that theconsent given so to be bound by multiemployer bargainingmust be unequivocal.13 In the instant case it is clear that,not only are employers other than members of Associationequivocal in their consent, they also go to considerablelength to maintain their position outside the group unitargued for by Respondent. The record, including thetestimony of Association's executive director (Stertz),shows that the "primary function" of Association is toengage in collective bargaining with the Union. Theexecutive director clearly exhibited diligence and pride inAssociation's efforts to keep members and nonmembersabreast of negotiation developments throughout the year.Yet, more nonmembers use the hiring halls maintained bythe Union than do members. If, as argued by Respondent,nonmember signatories intended that Association be theirbargaining agent in a single unit for all purposes, theywould become members of Association. Further, there is noevidence that other than a few nonmember signatories evereven attended bargaining sessions. Merely signing a short-form agreement does not result in the signer becoming amember of a multiemployer unit.14 Further, nonmembersignatories here come and go in an independent and erraticmanner.The record shows several instances whereinnonmembers, after having signed earlier short form agree-ments, later told Association they would "go non-union,"or would decide at a later time whether they would sign anew agreement, or would work out their own agreement.Some later signed again, and some did not. Such indepen-dence is not compatible with the requirement that consentto be bound by multiemployer bargaining be unequivo-ca1.15 It is further noted that even the signing of a short-form agreement is an act of retroactive, rather than future,nature. The answer to this argument was well summarizedby the Board inIATSE,at 1189:14 Joint Council of Teamsters No. 42, international Brotherhood of 7 eam-sters,Chauffeurs,Warehousemen and Helpers of America (Merle Riphagen),212 NLRB 320(1974).15Aside from the practice of the parties, the contract between Associa-tion and the Union clearly distinguishes between members and nonmem-bers, and defines the unit in terms of members. LOCAL UNION469, PLUMBERS,ET AL.305The Trial Examiner considered it unnecessary todetermine whether the employers involved constitute amultiemployer unit.We find that they do not, for theevidence shows that the Independent employers did notin fact comprise a part of a single unit for bargaining.Indeed, Respondent admits that the Independents werealways given the option to negotiate separately if theydesired. Furthermore, the Independents can refuse to bebound by any agreement negotiated by any multiem-ployer group, simply by not signing the resultingcontract.It is not until the Independents have receivedthe proposed agreement and discussed it that eachIndependent individually decides whether or not tobecome a party to the agreement.In addition, theAssociation has not been authorized to negotiate onbehalf of any Independent employer. Accordingly, wefind that the Independents are not part of a multiem-ployer unit.The Union contends that the language of the short-formagreement results in a multiemployer unit so far asnonmember local signatories are concerned, but thatargument has been answered by the Board. InGordonElectric,16the Board held that the signing of a similar shortform did not show an unequivocal intent to be bound incollective bargaining by group, rather than by individualaction. The short form there involved stated,inter alia:Ihereby authorize [N.E.C.A.] to act as my collective-bargaining agent with I.B.E.W.Local Union No. 11,and the N.E.C.A. bargaining representative unlessnotice of revocation of authorization in writing is givento the N.E.C.A. and the Union at least . . . 120 daysprior to the expiration date of this agreement.Finally, the U.A. National Contractors clearly go their ownway, independently of Association. They have their ownassociation; they execute their own contracts; they do notadvise Association when their membership changes; theydo not notify Association concerning independent nationalsignatories to the national agreements; they do not notifyor consult with Association when they negotiate their ownnational contracts; their contracts differ from Association'scontracts; they are free to ignore Association's bargainingnegotiationsand nearly always do. It is abundantly clearfrom the record that the national contractors do notconsider themselves part of a multiemployer unit involvingAssociation's members.Based on the foregoing it is found that the unit involvedherein consists solely of members of Association. As arguedby General Counsel, the most that can be said aboutnonmember signatories and U.A. national contractors isthat they are involved in pattern bargaining.17 Under suchcircumstances it is clear,and found,that the requirementsfor the permissible preferences defined in Section 8(f)(4) ofthe Act are not met by Respondent, and that the facts ofthis case bring it within the ambit ofNassau-SuffolkandColorite.Respondent argues that certain factual matters show thatall employers involved herein, whether members or non-members of Association,or national contractors, aretreated the same and thus comprise a single unit. Suchmatters include responsibility for assessments, policing ofcontracts, processing of grievances, and the handling ofstrikesand lockouts.However, these are contractualmatters and, as shown above, being signatory to a contractdoes not alone result in becoming a member of a unit.18Clearly here, contractual provisions are not coextensivewith unit area.B.Alleged 8(b)(1)(A) Violation by Kenneth BrooksParagraph 21(b) of the complaint states:On or about July 14, 1975, Respondent Union 469,by its agent, Kenneth Ray Brooks, at RespondentUnion 469's hiring hall in Phoenix, Arizona, restrainedand coerced employees of various employers in theconstruction industry in the exercise of their rightsguaranteed in Section 7 of the Act, by informing saidemployees that the only reason they were permitted towork through Respondent Union 469's hiring hall wasto take jobs union members did not want.Carlos Green (Green) testified that he is a welder and hasworked through Local 469's hiring hall since May 3, 1973.He was on the D list until June 1975,after which he was onthe E list.Green was dispatched to a job in Snowflake, Arizona,about 160 miles northeast of Phoenix, in February 1975. Heis not a member of the Union and he testified that he quitthe Snowflake job July 11 because of "harassment and badtreatment"by union members.He said part of the reasonfor quitting was personal. Green testified that, on July 14,he went to the hiring hall and signed the work registry. Hesaid he talked, while in the hall, with Ray Brooks (Brooks),assistant business agent and dispatcher for Local 469.Green stated:A.He called me to the window for a job referral,and told me that I couldn'tquit the job at Snowflake.And I explained to him about the bad treatment that Iwas getting,and he said it didn'tmake any differencewhat kind of treatment I was getting;that the onlyreason they let me work out of that local was to take thejobs that the union members didn't want.Q.What did you say to him?A.ThatIdidn't want to work up there in thoseconditions.Green testified on cross-examination that there wereabout 200 people on the Snowflake job that had beenreferred by Local 469, including some from the A list. Hesaid he had talked with Brooks in the past about quitting atSnowflake, and he wanted to obtain a reduction in forcelayoff in order that he could collect unemployment insur-ance. He said he wanted to quit because his wife was havingdifficulty with neighbors. Green testified that he did not getthe reduction in force layoff he wanted, and that Brookstold him to stay on the job.Brooks testified that he talked with Green in June, when16Earl Gordon, d/b/a Gordon Electric Company,123 NLRB 862 (1959)17Gordon Electric, supra18Texas CartageCompany,122 NLRB 999(1959),Chester County BeerDistributors Association,133 NLRB771 (1961) 306DECISIONSOF NATIONALLABOR RELATIONS BOARDthe latter wanted to quit the Snowflake job, and advisedhim not to quit because the only jobs then available were atSnowflake,and at sites far removed from Phoenix.Brooksdenied he told Green that he was allowed to work only onjobs union members did not want.DiscussionGeneral Counsel's arguments in support of this chargeare that Green should be believed rather than Brooks, andthat Brooks' denial does not "withstand the light of day"because of the "overall pattern of illegality"involved in thehiring hall provisions.So far as credibility is concerned,Brooks is credited onthe basis of observation of the witnesses and their demea-nor. Further,Green has been referred out of the hall manytimes during the past few years,and so far as the recordshows there has been no problem in the past.This charge isdoubtful because of its isolated nature,and the past courseof conduct of the parties.Included in that conduct is thefact that,of 208 employees at the Snowflake job workingout of Local 469 in July, approximately 184 were on the Alist.Finally,Green's acknowledged conduct in an attemptimproperly to collect unemployment insurance does notinspire confidence.The argument involving an "overall pattern of illegality"is not persuasive.First,no such pattern is shown;only someof the hiring hall provisions are involved, and the contractinvolves far more than a hiring hall. Second,illegality ofsome of the hiring hall provisions is not evidence thatBrooks committed an 8(b)(1 XA) violation.General Counsel did not sustain his burden of proof onthis allegation.C.Alleged 8(b)(1)(A)Violationby JackKienstraParagraph21(a) of thecomplaint states:On orabout July 21, 1975,RespondentUnion 469, byitsagent,Jack Kienstra,atRespondent Union 469'shiring hall in Phoenix,Arizona, restrained and coercedemployees of various employers in the constructionindustry in the exercise of their rights guaranteed inSection 7of the Act,by informing said employees thatthey did notget overtime work and would not getovertime work because overtime work was reserved forunion members.Green testified that I or 2 weeks after his conversationwith Brooks, discussed above,he spoke at the hiring hallwith Frank Porfiri(Porfiri),a union member.Jack Kienstra(Kienstra),business manager of Local 469, engaged in theconversation.Green stated:He asked me about the overtime in Snowflake, and Itold him that I didn'tknow anything about that; Ididn't get any, and I didn't expect any.And by that timeMr. Kienstra walked up and Frank asked him about theovertime,and Mr. Kienstra turned to me and said,"You didn'tget any overtime up there and you're notgoing to get any overtime on any of these jobs.That'sfor bookholders and bookmen only."Kienstra denied making the statement attributed to himby Green and testified that the employer alone decides whowillget overtime;that the Union has no control ofovertime.Kienstra was a forthright,impressive witness.His testi-mony relative to control of overtime is logical and convinc-ing.There is no background or course of past conduct tolend support to the alleged statement.Based on lack ofcorroboration of, or support for Green's allegation, andbased on observation of the witnesses and their demeanor,Kienstra is credited.The arguments of General Counsel in support of thediscussion also were advanced in support of this charge,and equally are unconvincing here.General Counsel did not sustain his burden of proof onthis allegation.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth in section III,above,occurring in connection with the operations ofRespondent Association and its employer-members de-scribed in section 1, above,have a close,intimate, andsubstantial relationship to trade,traffic,and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices,I will recommend that they cease anddesist therefrom,and take certain affirmative action de-signed to effectuate the policies of the Act.Having found that Local 469 demanded that Mackeydemote Schmoll from his position as general foreman; thatMackey demoted Schmoll as demanded;that Local 469demanded that Mackey discharge Schmoll and Vasquez;thatMackey discharged Schmoll and Vasquez as demand-ed; and that Mackey failed and refused to offer or toreinstate Schmoll and Vasquez because of contractualprovisions found herein to be unlawful,Iwill recommendthat Schmoll and Vasquez be made whole for any loss ofearnings they may have suffered by reason of the discrimi-nation against them, by payment to them of a sum ofmoney equal to the amount they normally would haveearned absent the discrimination,less their net earningsduring the said period or periods of discrimination, withinterest as provided inIsisPlumbing & Heating Co.,138NLRB 716 (1962).As mentioned above,the State of Arizona is divided bythe Union into two areas of jurisdiction - north and south,respectively,administered by Locals 469 and 741. However,the hiring halls of the two jurisdictions are administeredunder a single contract,which provides preference based on LOCAL UNION 469,PLUMBERS, ET AL.unionconsiderations within both jurisdictions. The remedyherein, therefore,treatsthe twolocals as one.Sinceit is apparent that Mackey demoted Schmoll, anddischarged Schmoll and Vasquez, against its own desiresand only because ofthe insistenceand demands made byLocal 469, it is recommended that in those instanceswherein a make-whole remedy is involved, the Union shallbe primarily liable, andMackey shall be secondarilyliable.19Upon the basis of the foregoing findings of fact and uponthe entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondents Mackey Plumbing Co. and Plumbingand Air Conditioning Contractors of Arizona are employ-ers engagedin commerceand in operations affectingcommercewithinthe meaningof Section 2(6) and (7) of theAct.2.Local Union 469 and Local Union 741 of the UnitedAssociation of Journeymen and Apprentices of the Plumb-ing and Pipe Fitting Industry of the United States andCanada are labor organizations within the meaning ofSection 2(5) of the Act.3.By demanding that Mackey demote Schmoll from his307position as general foreman, and that Mackey dischargeSchmoll and Vasquez because of unlawful contractualprovisions,Respondent Union has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(b)(2) of the Act, and has restrained and coercedemployees in the exercise of their rights guaranteed by theAct, in violation of Section 8(b) (1)(A) of the Act.4.By maintaining, enforcing, and otherwise givingeffect to an exclusive hiring hall contractual arrangementwhich gives preference in referrals and employment oppor-tunities to applicants for employment who have previouslyworked for employers who had collective-bargaining agree-ments with Respondent Union, and which discriminatesagainst applicants for employment with equal or greatercompetence and experience only because the latter had notworked for an employer who had a contract with Respon-dentUnion,RespondentsMackey Plumbing Co. andPlumbing and Air Conditioning Contractors of Arizonahave engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.[Recommended Order omitted from publication.]19J.Willis & Son Masonry,191 NLRB 872 (1971);BulletinCompany,181NLRB647 (1970).